Citation Nr: 0637111	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-39 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

The propriety of a reduction in the rating assigned for 
residuals of adenocarcinoma of the prostate from 100 percent 
to 40 percent, effective October 1, 2004.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
wherein a 100 percent rating for adenocarcinoma of the 
prostate was reduced to 10 percent, effective October 1, 
1994.  Subsequently, in December 2005, the rating was 
increased to 40 percent effective from October 1, 2004.  

The veteran testified at an April 2005 hearing before RO 
personnel and at a June 2006 videoconference hearing before 
the undersigned.  Transcripts of the hearings are of record.  


FINDINGS OF FACT

1.  Improvement in the veteran's residuals of adenocarcinoma 
of the prostate sufficient to warrant reduction under the 
applicable rating criteria was demonstrated as of October 1, 
2004.

2.  Residuals of adenocarcinoma of the prostate do not 
necessitate the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.  


CONCLUSIONS OF LAW

1.  The reduction in the rating for residuals of 
adenocarcinoma of the prostate to 40 percent, effective 
October 1, 2004, was proper.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.344(c), § 4.115a, and § 4.115b, Diagnostic Code 
7528 (2006).  

2.  The criteria for a rating in excess of 40 percent for 
residuals of adenocarcinoma of the prostate have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 
4.115a, 4.115b, Diagnostic Code 7528 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  VA satisfied the duty to notify the veteran by way 
of letters dated in May 2004 (a pre-rating reduction notice 
letter) and April 2005, as well as a statement of the case 
and supplemental statement of the case.  The RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible for providing.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  The May 2004 notice 
letter, in addition to notifying the veteran of the proposed 
rating reduction, notified him that he may submit medial or 
other evidence to show that the rating reduction should not 
be made.  Thus, the Board finds that the veteran has received 
sufficient notice.  

Any defect with respect to the timing of the VCAA notice 
requirement was harmless error as the veteran has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured any error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
indicated he had received treatment for his prostate 
condition, on May 13, 2005, at Singing River Hospital, and 
the RO requested that facility to send records of treatment.  
In correspondence received in July 2005, that facility 
advised that it had not rendered service to the claimant on 
that date.  The veteran has not identified other records from 
non-VA medical sources that must be obtained. Additionally, 
at his June 2006 personal hearing, the veteran provided a 
waiver of initial RO consideration of evidence that he 
intended to submit.  The additional evidence, consisting of 
VA clinical records dated from January 2006 to July 2006, has 
been associated with the claims file.  

There is no indication that any pertinent evidence was not 
received, which is obtainable.  Therefore, the duty to notify 
of inability to obtain records does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Turning to the merits of the case, in an October 2002 rating 
decision, the RO granted service connection and assigned a 
100 percent rating for adenocarcinoma of the prostate, 
effective from September 23, 2002.  In the letter notifying 
the veteran of the award, the RO informed him an examination 
would be scheduled at a future date to evaluate the severity 
of his condition.  

A 100 percent rating is warranted for malignant neoplasms of 
the genitourinary system.  Note:  Following cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, rate as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  

When there is continual Urine Leakage, Post Surgical Urinary 
Diversion, Urinary Incontinence, or Stress Incontinence, a 60 
percent rating is warranted for voiding dysfunction requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  A 40 
percent rating is warranted for voiding dysfunction requiring 
the wearing of absorbent materials which must be changed 2 to 
4 times per day.  

For a rating based on urinary frequency, a 40 percent rating 
is warranted for daytime voiding interval less than one hour, 
or; awakening to void five or more times per night.

For a rating based on obstructed voiding, a 30 percent rating 
is warranted where there is urinary retention requiring 
intermittent or continuous catheterization.  

In evaluating renal dysfunction, a 100 percent rating is 
warranted for renal dysfunction requiring regular dialysis, 
or precluding more than more than sedentary activity from one 
of the following: persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  An 80 percent rating is warranted 
for persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 60 percent rating is warranted 
for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101.  

Initially, the Board notes that in May 2004, the RO proposed 
a reduction of the rating for the veteran's residuals of 
prostate cancer from 100 percent to 10 percent. Such proposal 
was carried out in July 2004.  Subsequent to the reduction, 
in April 2005, the RO granted an increased 20 percent rating 
for the condition, effective from the date of the original 
reduction.

In this case, the 100 percent rating had been in effect since 
September 2002 and the RO proposed the reduction in May 2004.  
Because the rating had not continued in effect at the same 
level for 5 years and the disability in question was likely 
to improve, the provisions of 38 C.F.R. § 3.344 do not apply.  
In fact, 38 C.F.R. § 4.115b specifically contemplates that 
reexamination will be necessary and there are procedural 
safeguards in place for a reduction.  The veteran was 
notified of the RO's proposed reduction in May 2004 and the 
reduction was carried out in July 2004, 60 days later.  Thus, 
the reduction was in accordance with the procedural 
requirements of 38 C.F.R. § 3.105(e).  

A VA genitourinary examination was performed in April 2004.  
Reference was made to a VA clinical note of April 5, 2004 
showing that the veteran's prostate cancer was now nine 
months status post radiation therapy.  His prostate specific 
antigen (PSA) at that last visit had been 0.16.  He reported 
no complaints of voiding dysfunction.  

At the personal hearing in April 2005, testimony from the 
veteran and his spouse was cumulative to the effect that the 
veteran urinated 6 to 7 times per night and almost hourly 
during the daytime.  The veteran remarked that he did not use 
absorbent pads.  

VA outpatient clinic records reflect the veteran's treatment 
during the period from August 2002 to July 2006.  In October 
2003, and again in April 2004, the veteran had no complaints 
of voiding dysfunction.  In June 2004, he remarked that he 
experienced dysuria and nocturia, but indicated that this was 
not a regular occurrence.  An October 2004 treatment entry 
relates a complaint of nocturia, 5 to 6 times and also 
daytime frequency, while treatment entries in April  2005 and 
January 2006 relate complaints of frequency and nocturia 4 to 
5 times.  

At the personal hearing in June 2006, testimony from the 
veteran and his spouse was to the effect that the veteran had 
experienced an increase in urinary frequency.  It was stated 
that he now had to urinate about 10 times per day, or about 
every 1 to 1 1/2 hours.  It was reported that he continued 
having to urinate about 6 to 7 times per night.  The veteran 
related that a doctor had recommended that he use absorbent 
pads, but he did not do so.  He denied that a doctor had 
recommended the use of an appliance.

The record establishes that there has been no local 
recurrence or metastasis of prostate cancer since the veteran 
received a course of radiation therapy to treat his prostate 
cancer.  Accordingly, under governing criteria, the residuals 
of prostate cancer are rated on the basis of whether voiding 
dysfunction or renal dysfunction is more predominant.  The 
medical evidence demonstrates that voiding dysfunction is the 
predominant residual in this case.  

The Board does not dispute the credibility of statements from 
the veteran and his spouse about the extensive daytime and 
nighttime frequency of urination experienced by the veteran.  
However, in order to be entitled to assignment of a rating 
higher than 40 percent on the basis of voiding dysfunction, 
there must be evidence that the claimant needs to use an 
appliance or needs to wear absorbent materials that must be 
changed more than 4 times per day.  This simply has not been 
demonstrated.  Even if the residuals of prostate cancer are 
evaluated on the basis of urinary frequency, no more than the 
currently assigned evaluation is warranted, as a 40 percent 
evaluation is the highest evaluation provided for urinary 
frequency under the criteria for rating genitourinary system 
dysfunctions.

For the reasons discussed above, the Board affirms the 
propriety of the RO's reduction in the rating assigned for 
residuals of adenocarcinoma of the prostate from 100 to 40 
percent, and hence the claim must be denied.  38 C.F.R. 
§ 3.344(c).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

ORDER

The reduction in the rating assigned for residuals of 
adenocarcinoma of the prostate from 100 percent to 40 percent 
is appropriate, and the appeal is denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


